            Case 1:20-cv-00925 Document 1 Filed 02/03/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  KAJA SOKOLA, an Individual,

                                 Plaintiff,

                            v.
                                                                 Case No. 20-cv-925
  HARVEY WEINSTEIN, ROBERT WEINSTEIN,
  THE WALT DISNEY COMPANY, DISNEY
  ENTERPRISES, INC., MIRAMAX HOLDING
  CORP., MIRAMAX FILM NY LLC f/k/a
  MIRAMAX FILM CORP., and DOE CORP. 1-10,                        NOTICE OF REMOVAL

                                 Defendants.




               PLEASE TAKE NOTICE THAT, pursuant to Title 28, Sections 1331, 1334(b),

1441, 1446 and 1452(a) of the United States Code (the “U.S. Code”), and Rule 9027 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Defendant Robert Weinstein

(“Mr. Weinstein”), by and through his undersigned counsel, hereby removes this action from the

Supreme Court of the State of New York, County of New York, to the United States District

Court for the Southern District of New York. Mr. Weinstein appears for the purpose of removal

only and for no other purpose, and states the grounds for removal as follows:

                                  PROCEDURAL HISTORY

The Instant Action

       1.      On December 19, 2019, plaintiff Kaja Sokola filed the Summons and Complaint

in this action in the Supreme Court of the State of New York, County of New York (the “State

Court”). The case was assigned Index No. 950250/2019 (the “Action”).

       2.      The Complaint names as defendants Mr. Weinstein, as well as Harvey Weinstein,

The Walt Disney Company and Disney Enterprises, Inc. (together, “Disney”), Miramax Holding
             Case 1:20-cv-00925 Document 1 Filed 02/03/20 Page 2 of 11



Corp. and Miramax Film NY, LLC f/k/a Miramax Film Corp. (together, “Miramax”), and, as

“Doe Corp.” defendants, certain purportedly “unknown successor and related entities of

Miramax and Disney that employed Harvey Weinstein.” (Compl. ¶ 18.)

        3.        This Action is one of a series of civil lawsuits that have been filed by women who

allege they were assaulted by Harvey Weinstein (including a prior related action by Sokola,

which is discussed below). The Complaint in this Action alleges that Harvey Weinstein sexually

assaulted Sokola in 2002, when she was 16 years old, and thereafter persisted in his pursuits

against her and subjected her to ongoing emotional abuse, causing her physical injury, emotional

distress, economic harm, and other damages. The Complaint asserts a cause of action against

Harvey Weinstein for battery and a cause of action for negligence against all the other

defendants, including Mr. Weinstein, for allegedly failing to take the steps necessary to protect

Sokola from Harvey Weinstein. Sokola brought the Action under New York’s Child Victims

Act (the “CVA”), which provides a one-year window during which certain victims of child

sexual assault can assert claims that otherwise would have been barred by the applicable statute

of limitations.

        4.        On January 2, 2020, counsel for Sokola emailed the undersigned counsel for Mr.

Weinstein, providing notification of the Action and asking if the undersigned counsel was

authorized to accept service of the Summons and Complaint, which were attached to his email.

On January 13, 2020, after several emails back and forth between counsel, the undersigned

counsel emailed Sokola’s counsel to inform them that counsel was authorized to accept service

on Mr. Weinstein’s behalf. As of the date of this filing, Sokola has not filed proof of service on

Mr. Weinstein in the State Court.




                                                   2
               Case 1:20-cv-00925 Document 1 Filed 02/03/20 Page 3 of 11



         5.       Mr. Weinstein’s time to respond to the Complaint in State Court has not expired. 1

         6.       No motions or other proceedings are pending in the State Court.

         7.       By filing this Notice of Removal, Mr. Weinstein does not waive any rights or

defenses available to him, and disputes that the allegations in the Complaint state a valid claim

against him under any law or in equity.

         8.       True and correct copies of all pleadings, orders, records, and proceedings in the

State Court are attached hereto as Exhibits A to C.

Sokola’s Prior Related Action

         9.       As noted in the Complaint, Sokola, proceeding as Jane Doe, previously was

included as a named plaintiff in an amended complaint filed in a putative class action pending in

the U.S. District Court for the Southern District of New York. See Geiss v. The Weinstein

Company Holdings, LLC, et al., No. 1:17-cv-09554-AKH (S.D.N.Y.) (ECF No. 140).

         10.      The Geiss complaint, filed on October 31, 2018, asserts a variety of state and

federal law claims arising from Harvey Weinstein’s alleged sexual misconduct on behalf of a

purported nationwide class of victims. The claims in the Geiss complaint encompass assaults

and other misconduct allegedly committed by Harvey Weinstein both prior to 2005, when he

served as co-chairman of Miramax, which was owned by Disney, and after 2005, when he served

as co-chairman of The Weinstein Company Holdings, LLC (“TWC”).

         11.      The Geiss complaint contains allegations regarding Harvey Weinstein’s purported

sexual assault of Sokola in 2002 that are substantively similar to the allegations she makes in the


1
  In addition to the fact that Mr. Weinstein’s response to the Complaint is not yet due under the normal operation of
the Civil Practice Law and Rules, all cases brought in State Court under the CVA are subject to Amended
Administrative Order #371, issued in December 2019 by the Deputy Administrative Judge of the New York City
Courts. Pursuant to that administrative order, which was posted to the State Court docket in this Action, assuming
Mr. Weinstein was served by January 31, 2020, his time to answer, move to dismiss, or otherwise respond to the
Complaint would be extended sine die pending further order of the State Court.

                                                          3
             Case 1:20-cv-00925 Document 1 Filed 02/03/20 Page 4 of 11



complaint in the instant Action. (Compare Sokola Compl., ¶¶ 30-48 with Geiss Compl., ¶¶ 203-

13.) Based on these and other allegations, Sokola asserted claims in the Geiss Complaint, on

behalf of herself and a so-called “Miramax Subclass,” against, among others, Harvey Weinstein

and all but one of the defendants—including Mr. Weinstein, one of the Miramax entities, and

both Disney entities—named in the instant Action. (Geiss Compl., ¶¶ 762-67, 840-46, 854-59,

866-71, 877-85, 894-901, 910-15.)

       12.     The Geiss complaint also contains numerous allegations of additional acts of

misconduct directed at Sokola by Harvey Weinstein after 2005, when TWC was founded,

including communications between TWC personnel and Sokola. (See Geiss Compl., ¶¶ 223-38.)

Based on these allegations, Sokola asserted claims in the Geiss complaint, on behalf of herself

and a so-called “TWC Subclass,” against Harvey Weinstein, TWC, and a number of former

officers and directors of TWC, including Mr. Weinstein. (Geiss Compl., ¶¶738-51, 752-61, 768-

73, 847-53, 860-65, 872-77, 886-93, 902-09, 916-21.)

       13.     On April 18, 2019, following briefing on motions to dismiss filed by Mr.

Weinstein and the other defendants, Judge Hellerstein issued an order dismissing all of the Geiss

complaint’s claims against Mr. Weinstein and all other defendants, with the single exception of

one claim the putative class had asserted against Harvey Weinstein. Sokola’s state-law claims

were dismissed without prejudice to her asserting claims when they became timely under the

CVA. See Geiss v. The Weinstein Co. Holdings LLC, 383 F. Supp. 3d 156, 176 (S.D.N.Y. 2019).

Other Related Actions in this District

       14.     Several other cases have been filed in this District asserting claims against Harvey

Weinstein and various other individuals and entities seeking redress for Harvey Weinstein’s

alleged sexual misconduct. These include Noble v. Weinstein, 17 Civ. 9260 (AN) (S.D.N.Y.)



                                                4
             Case 1:20-cv-00925 Document 1 Filed 02/03/20 Page 5 of 11



(filed Nov. 27, 2017); Canosa v. Ziff, 18 Civ. 4115 (PAE) (S.D.N.Y.) (filed in New York state

court on April 30, 2018 and removed pursuant to 28 U.S.C. § 1452(a)); David v. The Weinstein

Company, LLC, 18 Civ. 5414 (RA) (S.D.N.Y.) (filed in California state court on November 14,

2017, removed pursuant to 28 U.S.C. § 1452(a), and then transferred to this District).

       15.     As in Geiss, the judges in each of these cases have granted Mr. Weinstein’s

motion to dismiss the claims asserted against him, including most recently in David, where Judge

Abrams—on the same day Sokola filed this Action—dismissed a negligence claim virtually

indistinguishable from Sokola’s claim that was asserted against Mr. Weinstein by a plaintiff

represented by the same lawyers representing Sokola here. See David v. The Weinstein

Company, LLC, 2019 WL 6954363, at *9-13 (S.D.N.Y. Dec. 19, 2019). Claims against Harvey

Weinstein and/or TWC or an affiliated entity remain pending in this District in each of Noble,

Canosa, and David.

The TWC Bankruptcy

       16.     On March 19, 2018, TWC and various of its affiliates (collectively, the “TWC

Debtors”) filed voluntary petitions for relief under chapter 11 of Title 11 of the United States

Code (the “Bankruptcy Code”) in the U.S. Bankruptcy Court for the District of Delaware,

commencing chapter 11 cases jointly administered under the caption In re The Weinstein

Company Holdings LLC, et al., Case No. 18-10601 (MFW) (Bankr. D. Del.) (the “Bankruptcy

Cases”). The Bankruptcy Cases remain pending before the Bankruptcy Court.

The Global Settlement

       17.     Potential liabilities arising out of or relating to Harvey Weinstein’s alleged sexual

misconduct, including those related to the actions filed in this District, are of central importance

to the administration of the TWC Debtors’ estates in the Bankruptcy Cases. This is due to,



                                                  5
                Case 1:20-cv-00925 Document 1 Filed 02/03/20 Page 6 of 11



among other things, claims that have been asserted by Sokola and other alleged victims of

Harvey Weinstein, as well as by the New York Attorney General, against the TWC Debtors;

claims for indemnification that have been asserted against the TWC Debtors by former directors,

officers, and employees (including Mr. Weinstein) who have been named as defendants in the

actions filed by Sokola and the other alleged victims; and claims that former officers, directors,

and employees (including Mr. Weinstein) have made for coverage under insurance policies of

the TWC Debtors in connection with these actions.

       18.       As referenced in Sokola’s Complaint (see Compl. ¶ 7), after months of

negotiations, a term sheet outlining the terms of a global settlement has been agreed to by and

among representatives of the vast majority of Harvey Weinstein’s accusers (including the

members of the purported Geiss class who elect not to opt out), the individuals and entities

named as defendants in the various actions those accusers have brought (including Mr.

Weinstein), the New York Attorney General, the insurers of the TWC Debtors and of other entity

defendants or their affiliates, creditors of the TWC Debtors, and the estates of the TWC Debtors

(the “Global Settlement”).

       19.       The parties to the Global Settlement are working on documenting a definitive

settlement agreement. Once finalized, the settlement agreement will require the approval of the

Bankruptcy Court in the Bankruptcy Cases as well as the District Court in the Geiss putative

class action.

       20.       If finalized and approved by those courts, the Global Settlement is expected to

result in the final resolution of the Bankruptcy Cases and the distribution of virtually all of the

remaining assets in the TWC Debtors’ estates (including settlement proceeds provided under

various insurance policies relating to the periods both before and after TWC’s formation).



                                                  6
               Case 1:20-cv-00925 Document 1 Filed 02/03/20 Page 7 of 11



Mr. Weinstein’s Indemnification and Insurance Claims

       21.      On February 11, 2019, Mr. Weinstein filed proofs of claim in the Bankruptcy

Cases for, as relevant here, (i) indemnification arising out of the Third Amended and Restated

Limited Liability Company Agreement of The Weinstein Company Holdings, LLC, dated as of

October 21, 2005 (the “TWC LLC Agreement”) and Mr. Weinstein’s employment agreement with

The Weinstein Company Holdings, LLC, dated as of June 30, 2015 (the “TWC Employment

Agreement”), and (ii) his allocable share of the proceeds of any insurance policies held by TWC.

These indemnification and insurance claims were expressly made in connection with any legal

fees and judgments incurred by Mr. Weinstein in pending or future actions arising out of Harvey

Weinstein’s alleged sexual misconduct. Additionally, Mr. Weinstein’s proofs of claim seek

repayment by an affiliate of TWC of unsecured loans Mr. Weinstein had made to that affiliate in

an aggregate amount of more than $11 million.

       22.      Given that TWC was a defendant in the Geiss action and that Sokola’s allegations

there focused extensively on the conduct of employees of TWC, Mr. Weinstein has submitted

claims for coverage in connection with the instant Action directly to insurers who issued policies

to certain of the TWC Debtors (“TWC insurance”). Mr. Weinstein also has submitted claims for

coverage in connection with this Action to insurers who issued policies covering insurable events

prior to his employment by TWC and/or claims arising from such events (“pre-TWC

insurance”).

                 REMOVAL IS PROPER UNDER TITLE 28, SECTION 1452

       23.      Removal of the instant Action is proper under Section 1452(a) of Title 28 of the

U.S. Code, which provides that “[a] party may remove any claim or cause of action in a civil

action … to the district court for the district where such civil action is pending, if such district

court has jurisdiction of such claim or cause of action under section 1334 of this title.”

                                                   7
                 Case 1:20-cv-00925 Document 1 Filed 02/03/20 Page 8 of 11



           24.    Section 1334(b) of Title 28 of the U.S. Code, in turn, confers jurisdiction upon

this Court to hear all civil proceedings that are “related to cases under title 11” of the Bankruptcy

Code. As the Second Circuit has explained, “‘a civil proceeding is related to a title 11 case if the

action’s outcome might have any conceivable effect on the bankrupt estate.’” SPV OSUS, Ltd. v.

UBS AG, 882 F.3d 333, 339-340 (2d Cir. 2018) (quoting Parmalat Capital Fin. Ltd. v. Bank of

Am. Corp., 639 F.3d 572, 579 (2d Cir. 2011)). Moreover, “[a] claim need not be certain to

provide a federal court with jurisdiction: contingent outcomes can satisfy the ‘conceivable

effects’ test, so long as there is the possibility of an effect on the estate.” SPV OSUS, Ltd., 882

F.3d at 340 (emphasis in original) (internal citations omitted); see also Celotex Corp. v.

Edwards, 514 U.S. 300, 308 n.6 (1995) (“An action is related to bankruptcy if the outcome could

alter the debtor’s rights, liabilities, options, or freedom of action (either positively or negatively)

and which in any way impacts upon the handling and administration of the bankrupt estate.”).

           25.    Here, the instant Action “conceivably” will have an effect on the TWC Debtors’

estates in several ways.

           26.    As set forth above, Mr. Weinstein is seeking to enforce his contractual right to

indemnification against TWC in connection with this Action under the TWC LLC Agreement and

the TWC Employment Agreement. Pursuant to the LLC Agreement, TWC agreed to indemnify Mr.

Weinstein against any claims arising out of or in connection with TWC’ business or affairs.

Similarly, in the Employment Agreement, TWC agreed that it would fully indemnify Mr. Weinstein

for any costs or liability he incurs that relate in any way to his role with the company. Mr. Weinstein

also has made claims in connection with this Action for insurance coverage under TWC insurance

policies. These indemnification and insurance claims will necessarily affect the TWC Debtors’

estates.




                                                     8
              Case 1:20-cv-00925 Document 1 Filed 02/03/20 Page 9 of 11



        27.     Mr. Weinstein has also made claims for insurance coverage in connection with this

Action under pre-TWC insurance policies. Those policies are among the insurance policies that

would help fund the contemplated Global Settlement. As a result, Mr. Weinstein’s insurance claims

to pre-TWC insurance with respect to this Action (as well as his claims to TWC insurance)

necessarily would have an effect on the TWC Debtors’ estates because those claims would reduce the

amount of insurance proceeds and estate assets available to fully fund the Global Settlement, which,

in turn, is expected to lead to the resolution of the Bankruptcy Cases.

        28.     Indeed, this Action threatens to jeopardize consummation of the Global Settlement

and at the very least could result in modification of the terms of the Global Settlement. Sokola and

her attorneys have publicly criticized and vowed to oppose the Global Settlement, which the

Complaint in this Action charges is “being unfairly foisted upon” Harvey Weinstein’s alleged

victims. (See Compl. ¶ 7.) When filing the instant Action, Sokola’s stated that “we hope that the

filing of this complaint encourages other victims and the New York Attorney General to join us” and

opt out of the Global Settlement. The Wall Street Journal previously reported that Sokola’s lawyers

“said they would do anything possible to block the proposed” settlement.

        29.     Moreover, the extensive allegations regarding TWC that Sokola asserted in the Geiss

action strongly support the conclusion that one or more TWC entities comprise one or more of the

“Doe Corp.” defendants named in this Action. The Complaint’s allegations are not limited to the

alleged assault, but also include “Harvey Weinstein’s ongoing emotional abuse” of Sokola (Compl. ¶

51), which plainly encompasses alleged acts of misconduct by Harvey Weinstein after 2005

when he was employed by TWC. (See Geiss Compl., ¶ 227 (also referring to Harvey

Weinstein’s “ongoing emotional abuse” of Sokola in connection with his alleged acts at TWC)).

        30.     At a minimum, Sokola’s allegations both in this Complaint and the Geiss

Complaint make clear that discovery in this Action will encompass TWC documents and


                                                   9
             Case 1:20-cv-00925 Document 1 Filed 02/03/20 Page 10 of 11



testimony from TWC witnesses relating to interactions between Sokola and Harvey Weinstein

and other TWC employees. Such discovery will, inter alia, trigger additional claims for

indemnification against TWC and for insurance coverage against TWC insurers, thus further

affecting the TWC Debtors’ estates.

       31.     Accordingly, this Court has original jurisdiction over this matter under Section

1334(b) of Title 28 of the U.S. Code.

                  SATISFACTION OF PROCEDURAL REQUIREMENTS

       32.     This Action is properly removable to this Court because the Southern District of

New York is the district and division embracing the place where such action is pending. See 28

U.S.C. § 1441(a); Fed. R. Bankr. P. 9027.

       33.     This Notice of Removal is timely because it is filed within thirty days of the date

of service of the Summons and Complaint in this Action (and, indeed, within thirty days of when

Sokola’s counsel first emailed the Summons and Complaint to Mr. Weinstein’s counsel on

January 2, 2010). See Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999); Fed.

R. Bankr. P. 9027(a)(3) (“[A] notice of removal may be filed with the clerk only within the

shorter of (A) 30 days after receipt, through service or otherwise, of a copy of the initial pleading

setting forth the claim or cause of action sought to be removed, or (B) 30 days after receipt of the

summons if the initial pleading has been filed with the court but not served with the summons.”).

       34.     In accordance with Title 28, Section 1446(d) of the U.S. Code and Bankruptcy

Rules 9027(b) and (c), written notice of the filing of this Notice of Removal will promptly be

served on counsel for Plaintiff and the other Defendants in the Action, and a copy of this Notice

of Removal will be filed with the Clerk of the Supreme Court of the State of New York, County

of New York.



                                                 10
             Case 1:20-cv-00925 Document 1 Filed 02/03/20 Page 11 of 11



       35.     As required by Bankruptcy Rule 9027(a)(1), Mr. Weinstein states that he does not

consent to entry of final orders or judgment by any bankruptcy judge.

       36.     Consent to removal by the other Defendants is not required under the bankruptcy

removal statute. See 28 U.S.C. § 1452(a). In any event, counsel for all Defendants have been

notified of the removal and as of this writing none has objected to the removal.

       37.     Mr. Weinstein signs this Notice of Removal pursuant to Rule 11 of the Federal

Rules of Civil Procedure and Rule 9011 of the Bankruptcy Rules.

       38.     In accordance with Title 28, Section 1446(a) of the U.S. Code and Bankruptcy

Rules 9027(a)(1) and (h), true and correct copies of all process, pleadings, orders, records, and

proceedings in the State Court are attached hereto as Exhibit A to C.



               WHEREFORE, Mr. Weinstein removes this action from the Supreme Court of

the State of New York, County of New York.


 Dated: New York, New York
        February 3, 2020                             SCHULTE ROTH & ZABEL LLP


                                                     By:   /s/ Gary Stein
                                                           Barry A. Bohrer
                                                           Gary Stein
                                                           Brian T. Kohn

                                                           919 Third Avenue
                                                           New York, NY 10022
                                                           Telephone: 212.756.2000
                                                           Facsimile: 212.593.5955
                                                           E-mail: barry.bohrer@srz.com
                                                                   gary.stein@srz.com
                                                                   brian.kohn@srz.com

                                                     Attorneys for Defendant Robert Weinstein



                                                11
